DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, arguments) is acknowledged.  The amendments and arguments have overcome the prior art rejection over Yezdimer.  The amendments have raised a new issue with regard to searching the ‘next’ species, which is applied below.
Claims 1, 20, and new claims 23-30 are now pending, as drawn to the ‘next’ compound species of compound of formula (I) (claim 1) or (IV) (claim 20, comprising the former).

Allowable Subject Matter, Maintained
	The elected species was not found reasonably taught or suggested by the art of record, as drawn to:  

    PNG
    media_image1.png
    133
    629
    media_image1.png
    Greyscale

Elected Species:

RN   1651202-75-3  HCAPLUS     
CN   1H-Benz[e]indolium, 2-[5-[3-[6-[[(5S)-6-amino-5-[[(9H-fluoren-9-
     ylmethoxy)carbonyl]amino]-6-oxohexyl]amino]-6-oxohexyl]-1,3-dihydro-1,1-
     dimethyl-6,8-disulfo-2H-benz[e]indol-2-ylidene]-1,3-pentadien-1-yl]-3-
     ethyl-1,1-dimethyl-6,8-disulfo-, inner salt  (CA INDEX NAME)
  
Absolute stereochemistry.  
Double bond geometry unknown.




    PNG
    media_image2.png
    261
    520
    media_image2.png
    Greyscale



Were the claims amended to the species above, the application would be in condition for allowance.
Election/Restrictions, Maintained
Applicant’s election without traverse of the following species in the reply filed on 9/25/18 is acknowledged:

    PNG
    media_image1.png
    133
    629
    media_image1.png
    Greyscale

The above corresponds to:
Elected Species:

RN   1651202-75-3  HCAPLUS     
CN   1H-Benz[e]indolium, 2-[5-[3-[6-[[(5S)-6-amino-5-[[(9H-fluoren-9-
     ylmethoxy)carbonyl]amino]-6-oxohexyl]amino]-6-oxohexyl]-1,3-dihydro-1,1-
     dimethyl-6,8-disulfo-2H-benz[e]indol-2-ylidene]-1,3-pentadien-1-yl]-3-
     ethyl-1,1-dimethyl-6,8-disulfo-, inner salt  (CA INDEX NAME)
  
Absolute stereochemistry.  
Double bond geometry unknown.




    PNG
    media_image2.png
    261
    520
    media_image2.png
    Greyscale



	
The elected species was not found reasonably taught or suggested by the art of record.  Per standard species practice, the examiner has moved on to search the ‘next’ species.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 20, and new claims 23-30 are all rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way 
The claimed invention, and relevant to the search of the ‘next’ species, has now been amended with a limitation for which neither express or inherent support can be determined and which applicant is required to address on the record either by amendment, identification of support in the specification, other evidence or any or all of the aforementioned.  Namely, applicant has added “proviso” where when C is e.g. an activating group, then B is not H.  Applicant did not recite where support within the specification applied for this new limitation.  The examiner finds support in various passages for where B may be H.  The examiner finds support for the phrase “activating group” in the original claims; however, there is no other mention or definition found any in the specification for what may or may not be an “activating group”.  While a term is given its broadest reasonable interpretation based on the common meaning of any term or phrase not found defined, the examiner may postulate that “activating group” is simply any molecular that increases electron density around the benzene group here; without express support being present, the examiner is uncertain as to whether this standard definition is the intended meaning for “activating group” or if something else is intended.  Further, even if the aforementioned is the intended scope intended for “activating group”, the specific new matter issue at hand is that without any other mention in the specification for the C option “activating group” in the same context as this new ‘proviso’ subgenus where B is not H when C is the “activating group”, a new subgenus is being created where support is not found.
Thus, a new matter (new proviso) and written description scope issue (“activating group”) are deemed present that must be addressed before a reasonable search can be conducted.

Prior Art Made of Record But Not Relied Upon – Previously Noted
	WO99/10016 (Pollack et al.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654